
	

114 HR 1999 IH: Protecting the Rights of Musicians Act
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1999
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mrs. Blackburn (for herself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Communications Act of 1934 to deny the right to grant retransmission consent to a
			 television broadcast station if an AM or FM radio broadcast station
			 licensed to the same licensee transmits a sound recording without
			 providing compensation for programming and to prohibit the Federal
			 Communications Commission from imposing radio tuner mandates for mobile
			 devices.
	
	
 1.Short titleThis Act may be cited as the Protecting the Rights of Musicians Act. 2.Effect of certain radio transmissions on right to grant television retransmission consentSection 325(b)(2) of the Communications Act of 1934 (47 U.S.C. 325(b)(2)) is amended—
 (1)in subparagraph (D), by striking or at the end; (2)in subparagraph (E), by striking the period at the end and inserting ; or; and
 (3)by inserting after subparagraph (E) the following:  (F)to retransmission of the signal of a television broadcast station if the licensee of such station is also the licensee of an AM or FM radio broadcast station and, during the term of the license for such television broadcast station in which such retransmission occurs, such licensee has transmitted a sound recording over such radio station without providing compensation for all programming carried over the signal..
 3.Prohibition on radio tuner mandates for mobile devicesPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
			
				343.Prohibition on radio tuner mandates for mobile devices
 (a)In generalThe Commission may not require a mobile device to be equipped with a tuner for receiving the signals of AM or FM radio broadcast stations.
 (b)Mobile device definedIn this section, the term mobile device means— (1)a device that—
 (A)is designed to be carried on the person of the user or to be reasonably portable; (B)provides computing and communications functionality; and
 (C)is capable of providing access to commercial mobile service (as defined in section 332) or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)); or
 (2)a device that is comparable to a device described in paragraph (1), except for lacking the capability described in subparagraph (C) of such paragraph..
		
